MEMORANDUM **
Alfredo Cuevas Reveles, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance without opinion of an immigration judge’s (“IJ”) removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, Parrilla v. Gonzales, 414 F.3d 1038, 1040 (9th Cir.2005), and deny the petition for review.
Reviewing de novo, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), we conclude that the IJ properly determined that our decision in Lujan-Armendariz v. INS, 222 F.3d 728 (9th Cir.2000), does not apply to the expungement of Cuevas Reveles’s conviction under California Health and Safety Code § 11351 for possession for sale of a controlled substance. We have held that “in view of the fact that California Penal Code section 1203.4(a) provides only a limited expungement even under state law, it is reasonable for the BIA to conclude that a conviction expunged under that provision remains a conviction for purposes of federal law.” Ramirez-Castro v. INS, 287 F.3d 1172, 1175 (9th Cir.2002). As Cuevas Reveles’s expungement was also pursuant to California Penal Code § 1203.4, his conviction remains operative and sustains his removability.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.